PER CURIAM.
Director of Revenue appeals the trial court’s judgment which sustained driver’s petition to review license revocation. This appeal is governed by our supreme court’s decision in Jackson v. Director of Revenue, 893 S.W.2d 831 (Mo. banc 1995).
An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rule 84.16(b).